UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1457


ANDREA G. BRIGGS,

               Plaintiff - Appellant,

          v.

DEBORAH K. CHASANOW, Judge, 4th Circuit - District Court;
CATHERINE C. BLAKE, Judge, 4th Circuit - District Court;
WILLIAM D. QUARLES, JR., Judge, 4th Circuit - District
Court; J. FREDERICK MOTZ, Judge, 4th Circuit - District
Court; M. BLANE MICHAEL, Judge, 4th Circuit - Court of
Appeals; ROBERT B. KING, Judge, 4th Circuit - Court of
Appeals; WILLIAM B. TRAXLER, JR., Judge, 4th Circuit - Court
of Appeals; H. EMORY WIDENER, JR., Judge, 4th Circuit -
Court of Appeals; J. HARVIE WILKINSON, III, Judge, 4th
Circuit - Court of Appeals; KAREN J. WILLIAMS, Judge, 4th
Circuit - Court of Appeals; JUDGE SNEED, 4th Circuit - Court
of Appeals; CLYDE H. HAMILTON, Senior Judge, 4th Circuit -
Court of Appeals; J. MICHAEL LUTTIG, Judge, 4th Circuit -
Court of Appeals; WILLIAM SESSION, Judge, 2nd Circuit - U.
S. District Court - Vermont; RICHARD C. WESLEY, Judge, Court
of Appeals for the 2nd Circuit - New York; DEBRA ANN
LIVINGSTON, Judge, Court of Appeals for the 2nd Circuit -
New York; BRIAN COGAN, Judge; ROSEMARY POOLER, Judge, Court
of Appeals for the 2nd Circuit - New York; PETER W. HALL,
Judge, Court of Appeals for the 2nd Circuit - New York;
DAVID G. TRAGER, Judge; MICHAEL J. ASTRUE, Commissioner of
Social Security Administration; HILDA L. SOLIS, Secretary,
U. S. Department of Labor; ERIC H. HOLDER, JR., Attorney
General of the United States; CAROL L. SHEA, Chief Civil
Division; MARY PATRICE BROWN, Office of Professional
Responsibility; ROD J. ROSENSTEIN, U. S. Attorney -
Maryland; STEPHEN SCHENNING, U. S. Attorney - Maryland;
ALLEN LOUCKE, U. S. Attorney - Maryland; A FREDERICK,
Assistant U. S. Attorney - Maryland; THOMAS D. ANDERSON, U.
S. Attorney - Vermont; HEATHER ROSS, Assistant U. S.
Attorney - Vermont; TIMOTHY B. TOMASI, U. S. Attorney -
Vermont; LEON PANETTA, Director of      Central Intelligence
Agency; DENNIS C. BLAIR, Director of National Intelligence,

                Defendants – Appellees,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Party-in-Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00679-AW)


Submitted:   October 19, 2010             Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrea G. Briggs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Andrea G. Briggs appeals the district court’s orders

denying relief on her civil action.         We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.          Briggs v. Chasanow, No.

8:10-cv-0679-AW (D. Md. March 25, 2010; filed April 6, 2010, and

entered April 7, 2010).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3